Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 09/15/2021:
Claims 1-9, 12-15, 19 and 27-30 (for a total of 18) have been examined.
Claims 10-11, 16-18 and 20-26 (for a total of 12) have been canceled by Applicant.
Claims 1-2, 9, 12-13 and 27 have been amended by Applicant.
Claims 1-9, 12-15, 19 and 27-30 (for a total of 18) have been allowed.

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Rander (Pub. No.: US 2017/0285642A1) taken either individually or in combination with other prior art of Briggs (US Pat. No.: 10453011B1) and Beaumont (Pub. No.: US 2016/0227107A1), who describe an autonomous vehicle (AV) that can receive a pick-up location from a backend transport facilitation system to service a pick-up request from a requesting user; the AV that can further process sensor data from a sensor array of the AV to dynamically identify potential hazards while autonomously operating the AV along a current route to the pick-up location; the AV that can receiving, from the backend transport facilitation system, a set of configuration instructions to configure adjustable components of an interior of the AV based on comfort preferences of the requesting user, and determine an optimal timing schedule to implement each of the set of configuration instructions; thus, the AV that can execute the set of configuration instructions based on the optimal timing schedule to configure the adjustable components of the configurable interior system prior to arriving at the pick-up location.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Korpi (Pub. No.: US 2016/0275638A1) taken either individually or in combination with other prior art of Bauchot (US Pat. No.: 8352175B2), Berclaz (Pub. No.: US 

In regards to claims 1-9, 12-15, 19 and 27-30, Rander (Pub. No.: US 2017/0285642A1) and Korpi (Pub. No.: US 2016/0275638A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
receiving confirmation that a service provider has accepted a service request from a service requester, wherein the service provider is associated with a first vehicle; 
acquiring a position of a service provider that accepts a service request of an on-demand service, wherein the service provider is associated with a first vehicle;
acquiring surrounding information associated with the service provider, wherein the surrounding information includes information of one or more second vehicles that are located within a predetermined area, the predetermined area including the first vehicle and the service requester;
determining status information of the service provider, wherein the status information corresponds to the process stage that the on-demand service is in, the status information including identification information of the service provider, the identification information including information of one or more second vehicles that are located within a predetermined area, the predetermined area including the first vehicle and the service requester.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662